     Case 2:18-cv-02671-JAM-DMC Document 84 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PENN BIVINS,                                 No. 2:18-CV-2671-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CHRIS SARABIA,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On January 13, 2020, the Magistrate Judge filed findings and recommendations

19   (ECF No. 69), recommending, in part, that plaintiff’s action proceed solely on his Fourth

20   Amendment claim against defendant Sarabia. On May 6, 2020, the District Judge adopted the

21   findings and recommendations in full. See ECF No. 80. Thus defendant Sarabia must now submit

22   an answer to plaintiff’s amended complaint.

23                  Additionally, the Court notes that plaintiff has submitted a motion for the Court to

24   compel a public defender to release certain redacted documents. See ECF No. 78. First, the Court

25   has not yet issued an order commencing discovery and any request for a party or non-party to

26   comply with a discovery request is premature. Second, plaintiff is mistaken in assuming that the

27   Court has authority, at this stage, to compel a non-party to supply him with his requested

28   documents. The proper vehicle for requesting production of documents from a non-party is a
                                                        1
     Case 2:18-cv-02671-JAM-DMC Document 84 Filed 06/19/20 Page 2 of 2

 1   subpoena. See Fed. R. Civ. P. 45.

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Defendant Sarabia shall file an answer to plaintiff’s first amended

 4   complaint within 30 days of the date of this order; and

 5                  2.      Plaintiff’s motion to compel release of documents (ECF No. 78) is denied.

 6

 7

 8   Dated: June 19, 2020
                                                           ____________________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
